DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated December 16, 2020.  Claims 1-12 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0217782, to Kassner et al. (hereinafter Kassner), in view of U.S. Patent Publication No. 2007/0167105, to Lorelli et al. (hereinafter Lorelli). 

As per claim 1, and similarly with respect to claim 7, Kassner discloses a display unit (e.g. see Figs. 2 and 3a-c) comprising: a control unit configured to: cause a visual display to display at least one remaining range in a motor vehicle as a function of stored energy of an energy store for at least one drive system of the motor vehicle (e.g. see Figs. 3a-c, wherein the gauge provides remaining driving range as a function of the amount of battery power and available fuel). 
Kassner fails to specifically disclose and suppress the display of the at least one remaining range despite the energy store having stored energy corresponding to the at least one remaining range, in response to a determination that at least one defined operating condition exists.  However, at the onset, the Office notes that the claimed subject matter is particularly directed to giving a false perception, to a driver, of a low power level to encourage the driver to seek additional power resources.  In view of the foregoing, Lorelli teaches providing to a driver a false perception of a low fuel condition for the purpose of alerting the driver of potential of power depletion when additional power actually exists (e.g. see at least paragraph 0065, wherein a low fuel situation is simulated).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the display system of Kassner to include encouraging a user of the vehicle to seek additional power resources by providing a false indication of a low fuel system for the purpose of preventing complete depletion of fuel resources. 

As per claim 2, and similarly with respect to claim 8, Kassner, as modified by Lorelli, teaches the feature of claims 1 and 7, respectively, and further teaches wherein the control unit is further configured to detect at least temporary unavailability of a unit of the drive system by checking the defined operating condition (e.g. the 

As per claim 3, and similarly with respect to claim 9, Kassner, as modified by Lorelli, teaches the feature of claims 1 and 7, respectively, and further teaches wherein the stored energy of the at least one drive system includes stored electric energy of an electric motor drive system, and where the defined operating condition indicates at least temporary unavailability of a high-voltage storage device of the electric motor drive system (e.g. see the Office notes that while the rejection of claim 1 indicates the stored energy comprises fuel for an internal combustion engine, a similar argument could be made that the stored energy comprises electric energy and the suppressed energy comprises fuel when that amount of fuel is at or below a prescribed level).  

As per claim 4, and similarly with respect to claim 10, Kassner, as modified by Lorelli, teaches the feature of claims 1 and 7, respectively, and further teaches wherein the stored energy of the at least one drive system includes fuel-related stored energy of an internal combustion engine drive system, and wherein the defined operating condition indicates at least temporary unavailability of a unit of the internal combustion engine drive system (e.g. see the Office notes that while the rejection of claim 1 indicates the stored energy comprises fuel for an internal combustion engine, a similar argument could be made that the stored energy comprises 

As per claim 5, and similarly with respect to claim 11, Kassner, as modified by Lorelli, teaches the feature of claims 1 and 7, respectively, and Mizutani further teaches wherein the stored energy of the at least one drive system includes fuel-cell related stored energy of a fuel-cell drive system, and wherein defined operating condition indicates at least temporary unavailability of a unit of the fuel-cell drive system (e.g. see claims 8 and 9, wherein the monitored energy system may comprise a fuel for an internal combustion engine or fuel for a fuel cell).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the display system of Kassner to continue to monitor a second source of energy when a first source of energy is depleted and corresponding range is suppressed based thereupon for the purpose of providing indication to a user of the display that additional energy sources exist to provide transportation to a refueling or recharging station.

As per claim 6, and similarly with respect to claim 12, Kassner, as modified by Lorelli, teaches the feature of claims 1 and 7, respectively, and further teaches wherein the motor vehicle has at least two drive systems, and wherein the control unit is further configured to: display respective remaining range (e.g. see Figs. 3a-c, wherein both electric and fuel drive systems are shown), and specify a sum of non-suppressed respective remaining ranges as the total remaining range (e.g. see Figs. 3a-c).  

Response to Arguments
Applicant first argues that the secondary prior art reference, Lorelli, is non-analogous art asserting Lorelli is directed towards a toy, as opposed to a motor vehicle.  Applicant further asserts that Lorelli is not reasonably pertinent to the problem faced by the inventor, namely, to prevent a driver from a false impression of a vehicle state.  The Office respectfully disagrees.  At the onset, while it is true that Lorelli is directed towards a toy vehicle, as opposed to a motor vehicle driven by an occupant, the Office notes that both Lorelli and the present invention are directed towards motor vehicles, albeit a motor vehicle which is controllable by a user through a remote control device, and a motor vehicle that is controllable by a user within the vehicle.  Additionally, both Lorelli and the present invention are directed towards preventing premature expiration of energy used to move the vehicle by, erroneously, informing the user of the motor vehicle that available energy for moving the vehicle has, or is about to, expire when in actuality, additional energy is available.  Accordingly, not only are both Lorelli and the present invention directed towards motor vehicles, but also directed towards solving the same problem, namely, preventing the expiration of motor vehicle energy at an inopportune time.
Second, Applicant argues that Lorelli fails to suppress a remaining range.  At the onset, the claim requires “suppress the display of the at least one remaining range, despite the energy store having stored energy corresponding to the at least one remaining range, in response to a determination that at least one defined operation condition exist.”  Accordingly, the claim simply requires that a remaining range (e.g. 

Conclusion
Applicant’s arguments are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on 571 272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/JAMES M MCPHERSON/Examiner, Art Unit 3669